When I was a relatively young man, I was deeply influenced by two books. One of them was The End of History and the Last Man, by Francis Fukuyama, and the second was The Clash of Civilizations and the Remaking of World Order, by Samuel Huntington. Fukuyama’s book was a description of a brave new world, a new utopia where every country has the same political system based on a liberal parliamentary democracy — a nice dream, but nothing more. As for Huntington, he was realistic and cynical. He simply predicted the gradual emergence of conflicts among various types of civilizations. By the way, in one of his articles in Foreign Affairs, he also speaks about the bloody borders of Islam.
So, now we have a new type of civilization — I should call it anti-civilization — which has emerged over the past two or three decades. The typical feature of that civilization is the fact that it is based on terror and nothing more. We see those terrorist actions all over Europe and beyond. We convey our condolences, we express our solidarity with the victims of terrorist actions, we organize protests and demonstrations, but unfortunately we still hesitate to fight against that terrorist anti-civilization with our full power. I must admit that one year ago, I criticized the United Nations here (see A/71/PV.12) for its inability to define the word “terrorism”.
The situation has changed. For 70 years, we have not been able to define the word “terrorism”. On the other hand, I highly appreciate the action of the Secretary- General and the recent creation of the United Nations Office of Counter-Terrorism, which is a reasonable step towards a practical solution to the fight against world terrorism. The Assembly must know that there are 38 — I repeat, 38 — anti-terrorist organizations and institutions under the umbrella of the United Nations. Thirty-eight — good heavens! I believe that the more such institutions we create, the more terrorist movements are able to flourish. What we need is a single, strong office to fight terrorism, equipped with all the necessary measures, including military force, to fight terrorism and based on Article 47 of the Charter of the United Nations. I appreciate the nomination of Mr. Voronkov, whom I met yesterday. I am sure he will be able to solve the problems contributing to worldwide Islamic terrorism.
Let me address the other side of the coin — migration. Migration is partly provoked by terrorist actions, as seen in Syria and Iraq. On the other hand, migration is also connected with terrorism because some jihadists pose as migrants. In Europe and elsewhere, they create sleeper cells, encourage lone wolves and so on. I understand those who say that we must welcome migrants, but my opposition arises from the fact that massive migration from African and other countries represents a brain drain. The young, healthy people — mainly male — who leave their countries represent a weakening of the potential of those countries. Everybody who welcomes migrants in Europe agrees that the brain drain exists and that it contributes to the continuing backwardness of those countries. What we need to do is help such countries by providing electricity, hospitals, schools and water resources in order to stabilize the domestic population, but not to support migration.
In conclusion, I wish to say that the war against terrorism must be based on historical optimism and the belief that we shall overcome someday. In Barcelona, Spanish people said that they were not afraid, and Franklin Roosevelt proclaimed the need to live free from fear. That is why I should like to quote a sentence from Martin Luther that I believe most beautifully expresses historical optimism: “If I knew that tomorrow the world would go to pieces, I would still plant my apple tree”.